788 N.W.2d 20 (2010)
ANGLERS OF the AuSABLE, INC., Mayer Family Investments, LLC, and Nancy A. Forcier Trust, Plaintiffs-Appellants,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Director of the Department of Environmental Quality, and Merit Energy Company, Defendants-Appellees.
Docket Nos. 138863, 138864, 138865, 138866. COA No. 279301, 279306, 280265, 280266.
Supreme Court of Michigan.
September 21, 2010.

Order
On order of the Chief Justice, the motion by defendant-appellee Merit Energy for extension of the time for filing its brief is considered and it is GRANTED.